Citation Nr: 0842478	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right eye injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ear 
condition.

3.  Entitlement to service connection for a skin condition of 
the feet, also described as onychomycosis and tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to August 1964, 
from September 1964 to March 1965, and from August 1965 to 
August 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is associated with the veteran's 
claim folder.  At the hearing, the veteran withdrew his 
appeal as to the issues of whether new and material evidence 
has been submitted to reopen claims of service connection for 
chest pain (claimed as heart murmur), diabetes mellitus, and 
peripheral neuropathy of the bilateral lower extremities as 
secondary to diabetes mellitus.  38 C.F.R. § 20.204 (2008).  
The issues before the Board are limited to those noted on the 
title page.  

In a September 2008 written statement, the veteran raises a 
claim for a "foot condition" for which he contends he was 
treated in service.  As discussed below, the evidence shows 
that the veteran was treated in service and afterward for 
biomechanical foot disorders, including corns and heel spurs.  
These conditions are distinct from the skin disorder 
currently under review, and therefore the Board construes his 
September 2008 statement as a new claim.  This matter is 
referred to the RO for development.  


FINDINGS OF FACT

1.  Claims for service connection for residuals of a right 
eye injury and for a bilateral ear problem were denied in 
February 1969, and the veteran did not appeal.  In a 
September 2003 decision, the RO declined to reopen the 
veteran's claims for service connection for residuals of a 
right eye injury and for a bilateral ear problem, and the 
veteran did not appeal.  

2.  The evidence added to the record since the September 2003 
rating decision is not material to the issues of service 
connection for a residuals of a right eye injury or for a 
bilateral ear problem and does not raise a reasonable 
possibility of substantiating the claims.

3.  The veteran's skin condition of his feet was not incurred 
in or aggravated by service and has not been shown to be 
causally related to any incident of service. 


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the final September 2003 rating 
decision is not new and material to the issues of service 
connection for a residuals of a right eye injury or for a 
bilateral ear problem on appeal, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Service connection for a skin condition of the feet is 
not established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant substantially complete pre-
adjudication notice by letter dated in December 2004.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records, afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board.  The Board 
observes that no VA examination was conducted to obtain an 
opinion as to the etiology and severity of the veteran's 
disabilities.  In regard to the veteran's claims for service 
connection for residuals of an eye injury and for a bilateral 
ear condition, VA was not required to conduct an examination 
because, as discussed below, no new and material evidence has 
been presented or secured. 38 C.F.R. § 3.159(c)(4). 

In original disability compensation claims, such as the 
veteran's claim for service connection for a skin condition 
of the feet, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the claimed disability began in service or 
is otherwise associated with service.  There is no evidence 
of a skin condition (other than hyperkeratosis) of the 
veteran's feet in his service medical records, and no medical 
evidence has suggested a causal relationship between his 
current onychomycosis and tinea pedis and his time in 
service.  Furthermore, he has not reported continuous 
symptomatology of a skin disorder since separation.  As 
discussed below, the earliest medical report in evidence 
indicating onychomycosis or tinea pedis is dated in April 
2003, more than 34 years after the veteran was discharged.  
Therefore, VA was not required to conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  In his September 2008 testimony, the veteran 
contends that he was treated for an ear problem at the VA 
medical center (VAMC) in Long Beach, California, in 1973 or 
1974.  The Board observes that the RO has made numerous 
attempts to locate records from this time period.  The Long 
Beach VAMC confirmed in February 2008 that it has no records 
at all for this veteran.  VA's duty to assist the veteran in 
this regard is satisfied.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

The original claims for service connection for residuals of 
an eye injury and a bilateral ear condition were denied by a 
rating decision in February 1969, because the service medical 
records did not show that these disabilities began in 
service.  The veteran was notified of the decision and his 
right to appeal.  He did not file an appeal of these issues, 
and the decision became final at the end of the statutory 
time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Because of this, the veteran's claims for service connection 
for these conditions can only be reopened if new and material 
evidence has been submitted since the last prior final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

The veteran submitted requests to reopen claims for service 
connection for these disabilities in February 1985 and July 
2003.  Each time, his claims were denied for lack of new and 
material evidence.  The last prior final decision denying 
these claims was issued in September 2003.  

The evidence of record at the time of the September 2003 
decision consisted of the veteran's service medical records, 
treatment records from the Albuquerque VAMC dated between 
April 1984 and August 2003, the report of a July 2003 VA 
examination of the veteran's ears, and photographs taken 
during basic training which show an unidentified man with an 
eye patch.  The veteran submitted a request to reopen the 
claims for service for residuals of an eye injury and a 
bilateral ear problem in December 2004.  Evidence that has 
been associated with the claims folder since the last prior 
final denial includes additional service medical records 
obtained by the veteran, VA treatment records dated between 
May 2001 and August 2007, and a transcript of the veteran's 
September 2008 Board hearing.  

Residuals of an Eye Injury

The veteran's original claim for service connection for 
residuals of an eye injury was denied because there was no 
evidence of a chronic eye disorder that began in service and 
no evidence of continued disability after service.  New and 
material evidence in this case would be evidence showing that 
the veteran has a current eye disability that is causally 
related to some incident of service.  The additional service 
medical records the veteran provided show that he had an 
ophthalmologic consultation in October 1966, when he reported 
that his eyes burned and watered when doing close work or 
watching movies.  He was diagnosed with hyperopic astigmatism 
and prescribed sunglasses.  An entry dated in June 1967 
contains the note "eye appointment," with no further 
details.  There is no evidence of treatment for a cut or 
bayonet injury to the eye as the veteran described in his 
claim and in his testimony before the Board.  Therefore, 
these records are not material to his claim for residuals of 
an eye injury. 

The VA treatment records do not show any treatment for an in-
service eye injury or its residuals.  These records show that 
the veteran underwent a diabetic eye examination in June 
2005, when he was found to have a corneal scar on his right 
eye, as well as cupping of both nerves and trace cataracts in 
both eyes.  The veteran reported that the scar was the result 
of an abrasion suffered in 1965, and the examiner noted this 
statement.  However, there are no objective findings that the 
scar is related to an in-service injury.  The veteran's 
statement that he suffered an eye injury in service is not 
new evidence but rather a restatement of his claim.  
Furthermore, although there is currently a scar on the 
veteran's cornea, there is no evidence that he has 
experienced symptoms of an eye disorder since service.  Thus, 
while the treatment records are new in that they were not 
previously considered by the RO, they are not material to the 
claim because they do not relate the veteran's corneal scar 
to his service.  In the absence of evidence that is both new 
and material, the claim for service connection for residuals 
of an eye injury is not reopened.

Bilateral Ear Condition

The veteran's 2003 claim for service connection for a 
bilateral ear condition was denied because there was no 
evidence of an ear disorder in service and no evidence of 
continued symptomatology after service.  New and material 
evidence in this case would be evidence showing that the 
veteran has a current ear disability that is causally related 
to some incident of service.  Although the medical treatment 
records are new, they are not material to the claim because 
they do not show that the veteran has a current ear 
disability or that he had any ear problems in service.  In 
the absence of evidence that is both new and material, the 
claim for service connection for a bilateral ear condition is 
not reopened.

Service Connection for a Skin Condition of the Feet

The veteran is seeking service connection for a bilateral 
skin condition of his feet.  He reports that he first 
experienced a skin disorder on his feet in basic training, 
when his feet sweat profusely due to his wearing wool socks.  
He states that the condition worsened throughout his service 
and that he was treated unsuccessfully with different topical 
ointments.  The veteran claims that this condition has 
continued since service.

In a February 1969 rating decision, the RO granted service 
connection and assigned a noncompensable rating for 
hyperkeratosis of the feet.  In a November 1973 rating 
action, the RO proposed severance of service connection.  In 
a March 1974 rating decision, service connection for 
hyperkeratosis of the feet was severed because it is a 
constitutional, developmental condition.  The veteran did not 
appeal the severance.  The veteran currently asserts that his 
skin disorder affecting his feet was incurred in service.  A 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; and the two claims must be considered 
independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The Board will consider the veteran's claim for 
service connection for a skin condition of the feet on a de 
novo basis. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

The veteran's service medical records show that he reported a 
history of "foot trouble" at his induction physical 
examination in May 1964, and explained that he had had a corn 
removed.  In January 1965, the veteran asked to have his toes 
trimmed and to exchange his boots.  In October 1967, the 
veteran was found to have a hypertrophic callus on his right 
foot and was referred to podiatry.  In April 1968, he was 
unable to put a shoe on his right foot because of a corn.  
Each time, the foot was treated with antiseptic and padding.  
In April 1968, the veteran spilled hot materials and burned 
his feet.  During his separation physical examination, it was 
noted that the veteran was seen at the podiatry clinic in 
service.  There is no record of complaints of or treatment 
for skin rashes in his feet in service. 

At a VA examination in December 1968, the veteran reported a 
history of corns on his feet, which caused pain in his legs 
when he walked.  He was found to have hyperkeratosis over his 
little toes and distal interphalanageal joints.  An x-ray 
showed slight deformity with metatarsis varis deformity and 
lateral angulation or valgus at the metatarsal phalangeal 
joints of the 2nd through the 5th toes.  At a VA dermatology 
examination in February 1969, the veteran was diagnosed with 
hyperkeratotic corns on the fifth toes, bilaterally.  He 
complained of athlete's foot, which the examiner determined 
was actually excessive perspiration of the soles of the feet, 
leading to grayish-white maceration and peeling of the skin.  
It was diagnosed as hyperhidrosis, and there was no evidence 
of "athletes foot."  

As noted previously, service connection for hyperkeratosis 
was initially granted in February 1969, but severed in March 
1974.  

The evidence shows that the veteran had surgery to remove a 
heel spur and to treat Achilles tendonitis in November 2002.  
The surgical site was slow-healing, and he experienced some 
complications with the incision.  The veteran continued to 
report residual pain in his foot and leg following the 
surgery.  

VA treatment records show that the veteran was found to have 
mycotic nails in April 2003, and he was diagnosed with 
onychomycosis in July 2003.  In August 2003, he was also 
diagnosed with tinea pedis, and his feet were found to be dry 
and scaly.  He also complained of dry feet in January 2004, 
and in November 2004 his toenails were trimmed.  In May 2004, 
the veteran complained of burning and scaling in his feet and 
asked for a consult to dermatology.  In August 2004, he had a 
small lump on the lateral side of his foot near the surgical 
site.  

In November 2005, the veteran reported a burning pain in his 
feet which was helped by neuropathic pain medication.  In the 
same month, the veteran was seen in the dermatology clinic 
for a rash on his forearms, legs, back, and head.  He did not 
complain of a rash on his feet at that time.  In January 
2006, the veteran's toenails were reduced, and he was noted 
to have loss of sensation in both feet, which was 
characterized as a neurological symptom.  

In July 2007, the diagnosis of onychomycosis was confirmed, 
and the veteran was assigned to a nail technician to trim his 
toenails, as he was unable to provide proper nail care.  In 
August 2007, he was found to have a small, hard spot on his 
right foot that had been ongoing for one month.  It was 
diagnosed as a possible bone spur.  

After carefully considering the relevant evidence, the Board 
concludes that the veteran's current skin condition affecting 
his feet is not related to his service.  Although the 
evidence shows that he has onychomycosis and tinea pedis in 
his nails, the doctors' notes indicate that this condition is 
related to diabetes.  There is no evidence of any fungus or 
other rash on his feet in service, and it was specifically 
found that there was no fungus on the veteran's feet at his 
examination in 1969, shortly after his discharge.  There is 
no evidence of continuous symptomatology after service, since 
onychomycosis or tinea pedis were first diagnosed in 2003, 
many years after separation.  Finally, there is no competent 
medical evidence linking the veteran's current onychomycosis 
or tinea pedis to his service.  Thus, the preponderance of 
the evidence is against a finding of service connection for a 
skin condition of the feet.  

ORDER

New and material evidence has not been received to reopen 
claim for service connection for residuals of a right eye 
injury, and the claim is not reopened.

New and material evidence has not been received to reopen 
claim for service connection for a bilateral ear problem, and 
the claim is not reopened.

Service connection for a skin condition of the feet is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


